Case 2:20-cv-05232-NIQA Document 1-5 Filed 10/20/20 Page 1 of 4




  EXHIBIT B
                                                                                                                          EXHIBIT B
                                       Case 2:20-cv-05232-NIQA Document 1-5 Filed 10/20/20 Page 2 of 4
                                                                                                                        Report Created On: 09/02/2019
                                                                                                                              File Number:       9532




                                                                          You have been on our files since 01/01/1984
SSN:         3224                                                         Date of Birth:
Your SSN has been masked for your protection.
Names Reported: CHRIS C. GARDIER III, CHRISTOPHER GARIDER, CHRISTOPHER C. GARDLER and CHRISTOPHE C. GARDIER




                                                                    Page 1 of 20
                                    Case 2:20-cv-05232-NIQA Document 1-5 Filed 10/20/20 Page 3 of 4




FIDELITY DEPOSIT #             9352****
338 N WASHINGTON AVE
SCRANTON, PA 18503
(570) 342-8281

Date Opened:           03/26/2010              Balance:                 $0              Pay Status:            >Account 30 Days Past
Responsibility:        Joint Account           Date Updated:            07/09/2015                             Due Date<
Account Type:          Installment Account     Payment Received:        $240            Terms:                 Monthly for 60 months
Loan Type:             HOME EQUITY             High Balance:            $10,000         Date Closed:           07/09/2015
                       LOAN                                                             >Maximum Delinquency of 60 days in 12/2012 and in
                                                                                        03/2015<



                                                                   Page 3 of 20
                                      Case 2:20-cv-05232-NIQA Document 1-5 Filed 10/20/20 Page 4 of 4




Remarks: CLOSED
Estimated month and year that this item will be removed: 04/2022


                      06/2015        05/2015         04/2015       03/2015   02/2015        01/2015   12/2014   11/2014   10/2014   09/2014

Rating                  30             30             OK            60         30            OK        OK        OK        OK        OK


                      08/2014        07/2014         06/2014       05/2014   04/2014        03/2014   02/2014   01/2014   12/2013   11/2013

Rating                  30             OK             OK            30         OK            OK        OK        OK        60         30


                      10/2013        09/2013         08/2013       07/2013   06/2013        05/2013   04/2013   03/2013   02/2013   01/2013

Rating                  30             30             OK            OK         60            30        OK        OK        60         30


                      12/2012        11/2012

Rating                  60             30




                                                                             Page 4 of 20
